Title: To George Washington from Abraham Skinner, 11 June 1782
From: Skinner, Abraham
To: Washington, George


                  
                     Sir
                     New Burgh June 11th 1782.
                  
                  When I was last at New York on enquiry, I find the Prisoners in
                     possession of the Enemy (in the Military Line) amount to about forty in number,
                     who are proper Subjects of Exchange and taken in Arms; the greatest part of
                     those Men, were made prisoners by Colo. DeLancey’s Corps, and the Enemy wish to
                     Release them for an equal Number of DeLancey’s Men confined at Fish Kill and
                     West point.
                  The Ballance of 495 Men still remains due from the Enemy, and
                     they ought to send out every prisoner they have towards the payment of it, but
                     it seems Sr Henry Clinton has allowed Mr DeLancey the liberty to exchange his
                     own Prisoners: Those in the Sugar House at New York are in this situation—they
                     are healthy and their place of Confinement is roomly and tolerably Comfortable:
                     As soon as they are Exchanged, that prison will be appointed for the Sea
                     Prisoners and considering those circumstances I beg leave to Submit to your
                     Excellency’s determination, whether I may give an equal Number of DLanceys Men
                     for those in the Sugar House—The moment I am Authorized to do this, the
                     business can be compleated at Dobbs Ferry, and the Exchange made upon the Lines,
                     as I would not wish to send those prisoners first, and thereby put it in the
                     power of the Enemy to take an undue advantage which I am Convinced they are
                     disposed to do. I shall thank your Excellency for your Commands and remain Your
                     Mo. Obt Servt
                  
                     Abm Skinner 
                     Comy Genl Pris.
                  
               